                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:17CR3137

       vs.
                                                             ORDER
WINONA RITCHIE,

                    Defendant.


      After due consideration,

      IT ORDERED that the defendant’s letter to the court appearing as Filing No.
82, dated March 22, 2020, filed on March 30, 2020, and treated as a motion is denied.
The Clerk shall provide copies of this order to Matthew R. Molsen, the prosecutor;
Jessica L. Milburn, the Assistant Federal Public Defender; and the defendant.

      Dated this 30th day of March, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
